Brooke, J.
(after stating the facts). The only question involved in this cause is whether it was necessary for defendant’s grantor, Gunderson, to make service of the notice upon the Derby Mining Company; that company being the grantee in the last-recorded deed in the regular chain of title. It seems to be the contention of defendants that service upon the Derby Mining Company was not necessary because the title of that company had been completely cut off by a series of sales to the Cazenovia Land Company, through which company complainant derives title. It is likewise contended that a fair analysis of the term “regular chain of title” shows it to mean “the original title passed on through a series of legal, regular steps, following each other in natural sequence; that the purchase of a tax title under the law as it was prior to Act 229 of 1897, if valid, so that the deed when received conveyed the fee title to the land, is just as much a step or deed in the regular chain of title as any other conveyance can be, whether voluntary or involuntary.” In our opinion neither of these contentions is tenable.
The first presupposes the regularity and legality of the tax sales to the Cazenovia Land Company, and that under the law as it then stood the Derby Mining Company was precluded from contesting their *565validity. The second position is foreclosed against defendant’s contention by the case of Griffin v. Jackson, 145 Mich. 23 (108 N. W. 438, 9 Am. & Eng. Ann. Cas. 74), where this court, speaking through Justice Hooker, said:
“We are of the opinion that by ‘regular chain of title’ was meant the chain of title based upon the patent.”
The statute (section 140 of the general tax law) provides for service of the notice upon “the grantee or grantees under the last recorded deed in the regular chain of title to said land, and upon the grantee or grantees under the last recorded tax deed issued by the auditor general,” etc. This language is so plain as to render construction unnecessary. Defendant’s grantor, Gunderson, evidently understood the statute requirements, for he made an attempt to serve the notice upon the American Mining Company, the grantor of the Derby Mining Company, apparently being under the impression that the American Mining Company was the grantee in the last-recorded deed in the regular chain of title.
Until the statutory notice is served upon all parties entitled thereto and proof thereof is made and filed, the right of redemption remains to all. Hansen v. Hall, 167 Mich. 7 (132 N. W. 657), and cases there cited.
The decree is affirmed, with costs.
Steere, C. J., and Moore, McAlvay, Kuhn, Ostrander, and Bird, JJ., concurred. Stone, J., did not sit.